DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-9, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Park et al. (US 20190247900 A1).
1. Park discloses a method of cleaning a wafer carrier that is used for semiconductor fabrication [Abstract, “FOUP cleaning device”, Fig. 1], the method comprising:
controlling a transport system to retrieve the wafer carrier (FOUP cover 30, FOUP body 20) [para. 0072] from a load port 200/300 [para. 0057, “loading and unloading part 200”, “a transportation unit 400 configured to transport the FOUP 10 between the loading and unloading part 200 and the standby part 300”];
autonomously transporting the wafer carrier between the load port 200/300 and a wet chamber 600 where the wafer carrier is to be washed [para. 0062-63, “the FOUP body 20 and the FOUP cover 30 are sequentially transported to the cleaning chamber 600 by the robot 500”];
controlling introduction of a cleaning liquid to the wafer carrier within the wet chamber as part of a washing operation [para. 0078, “external cleaning fluid spray parts 640-1 of the cleaning chamber 600 are connected to a hot deionized water supply part 604”; para. 0110, “an operation in which the FOUP body 20 and the FOUP cover 30 are cleaned is performed (S4)”; para. 0011-112];
after the washing operation [para. 0057; para. 0092-94; para. 0117, “Next, the FOUP body 20 and the FOUP cover 30 are transported to the vacuum chamber 700 by the robot 500 (S7)”], autonomously transporting the wafer carrier between the wet chamber 600 and a dry chamber 700 where the wafer carrier is to be dried [para. 0094, para. 0117, “transported to the vacuum chamber 700 by the robot 500”]; and
controlling operation of a drying system to remove at least a portion of the cleaning liquid from the wafer carrier within the dry chamber [para. 0098, “moisture, which is not yet dried by the CDA supply part 680 of the cleaning chamber 600 and remains at the snorkel nozzle 21, may be dried and removed by the nitrogen gas injected through the nitrogen gas supply part 750 of the vacuum chamber 700”].
2. Park discloses the method of claim 1, wherein the cleaning liquid comprises deionized water [para. 0078, “a hot deionized water supply part 604”].
3. Park discloses the method of claim 1, wherein controlling introduction of the cleaning liquid comprises controlling pivotal adjustment of a spin chuck 611/621 supporting the wafer carrier within the wet chamber about an axis of rotation [para. 0074, “seating part 611…rotatable by driving of motor 670”, “supporting part 621…rotatable by driving of the motor 623] to expose different portions of the wafer carrier to the cleaning liquid [para. 0076, “external cleaning fluid spray parts 640-1 spray the cleaning fluid from positions close to the outer surface of the rotating FOUP body 20 in the direction opposite to the direction in which the FOUP body 20 rotates, cleaning efficiency for the FOUP body 20 can be improved”].
4. Park discloses the method of claim 1, comprising:
controlling introduction of a gas into the dry chamber to establish a controlled environment that promotes removal of impurities from the wafer carrier introduced as a result of the washing operation [para. 0096, “Foreign matter including moisture remaining on the FOUP body 20 and the FOUP cover 30 is separated from the FOUP body 20 and the FOUP cover 30 by the nitrogen gas supplied through the nitrogen gas supply line 713, and are suctioned through the vacuum line 712 and discharged to the outside”; para. 0098, “moisture, which is not yet dried by the CDA supply part 680 of the cleaning chamber 600 and remains at the snorkel nozzle 21, may be dried and removed by the nitrogen gas injected through the nitrogen gas supply part 750 of the vacuum chamber 700”].
8. Park discloses the method of claim 1, comprising:
autonomously transporting the wafer carrier between the dry chamber 700 and a discharge port 300 after the portion of the cleaning liquid is removed from the wafer carrier [para. 0119, “when there is no preceding FOUP and the standby part 300 is empty, the FOUP body 20 and the FOUP cover 30 may be transported to the standby part 300 without being transported to the buffer 800 and be unloaded by the loading and unloading part 200”].
9. Park discloses the method of claim 1, wherein:
the wafer carrier (FOUP cover 30, FOUP body 20) comprises a pod 30 [para. 0056, “a FOUP cover 30 configured to open or close openings formed at one sides of the FOUP body 20”] and a cassette 20 [para. 0056, “FOUP body 20 in which the semiconductor substrates (not shown) are stored”], and
controlling introduction of the cleaning liquid comprises removing the cassette 20 from the pod 30 prior to performing the washing operation [para. 0062, “a gripper 510 of the robot 500 grips the FOUP 10, rotates the FOUP 10 such that the FOUP cover 30 faces downward, and places the FOUP 10 on the standby plate 310, and the locker is unlocked by the locking and unlocking unit provided in the standby part 300 so that the FOUP body 20 and the FOUP cover 30 may be in a separable state”; para. 0063, “FOUP body 20 and the FOUP cover 30 are sequentially transported to the cleaning chamber 600 by the robot 500”].

14. Park discloses a method of cleaning a wafer carrier that is used for semiconductor fabrication [Abstract, “FOUP cleaning device”, Fig. 1], the method comprising:
receiving the wafer carrier (FOUP cover 30, FOUP body 20) [para. 0072] within a cleaning apparatus [para. 0057, “loading and unloading part 200”, “a transportation unit 400 configured to transport the FOUP 10 between the loading and unloading part 200 and the standby part 300”];
autonomously transporting the wafer carrier to a wet chamber 600 within the cleaning apparatus [para. 0062-63, “the FOUP body 20 and the FOUP cover 30 are sequentially transported to the cleaning chamber 600 by the robot 500”];
performing a washing operation on the wafer carrier while the wafer carrier is within the wet chamber 600 [para. 0078, “external cleaning fluid spray parts 640-1 of the cleaning chamber 600 are connected to a hot deionized water supply part 604”; para. 0110, “an operation in which the FOUP body 20 and the FOUP cover 30 are cleaned is performed (S4)”; para. 0111-112];
autonomously transporting the wafer carrier to a dry chamber 700 within the cleaning apparatus after the washing operation is complete [para. 0057; para. 0092-94; para. 0117, “Next, the FOUP body 20 and the FOUP cover 30 are transported to the vacuum chamber 700 by the robot 500 (S7)”],
performing a drying operation on the wafer carrier while the wafer carrier is within the dry chamber 700 [para. 0096, “Foreign matter including moisture remaining on the FOUP body 20 and the FOUP cover 30 is separated from the FOUP body 20 and the FOUP cover 30 by the nitrogen gas supplied through the nitrogen gas supply line 713, and are suctioned through the vacuum line 712 and discharged to the outside”; para. 0098, “moisture, which is not yet dried by the CDA supply part 680 of the cleaning chamber 600 and remains at the snorkel nozzle 21, may be dried and removed by the nitrogen gas injected through the nitrogen gas supply part 750 of the vacuum chamber 700”]; and
outputting the wafer carrier from the cleaning apparatus after the drying operation is complete [para. 0119, “when there is no preceding FOUP and the standby part 300 is empty, the FOUP body 20 and the FOUP cover 30 may be transported to the standby part 300 without being transported to the buffer 800 and be unloaded by the loading and unloading part 200”].

18. Park discloses a method of cleaning a wafer carrier that is used for semiconductor fabrication [Abstract, “FOUP cleaning device”, Fig. 1], the method comprising: 
receiving the wafer carrier (FOUP cover 30, FOUP body 20) [para. 0072] within a cleaning apparatus [para. 0057, “loading and unloading part 200”, “a transportation unit 400 configured to transport the FOUP 10 between the loading and unloading part 200 and the standby part 300”];
autonomously transporting the wafer carrier to a dry chamber 600 within the cleaning apparatus [para. 0062-63, “the FOUP body 20 and the FOUP cover 30 are sequentially transported to the cleaning chamber 600 by the robot 500”]; and
suspending the wafer carrier within the dry chamber [para. 0068]; 
moving the wafer carrier relative to a spin chuck within the dry chamber until a first gas nozzle 680 within the dry chamber 600 is disposed within a cavity of the wafer carrier 20 [para. 0088-90]; 
performing a drying operation on the wafer carrier while the first gas nozzle 680 is disposed within the cavity of the wafer carrier 20 [para. 0088-90]; and 
outputting the wafer carrier from the cleaning apparatus after the drying operation is complete [para. 0119, “when there is no preceding FOUP and the standby part 300 is empty, the FOUP body 20 and the FOUP cover 30 may be transported to the standby part 300 without being transported to the buffer 800 and be unloaded by the loading and unloading part 200”].
19. Park discloses the method of claim 18, comprising: 
autonomously transporting the wafer carrier to a wet chamber 600 within the cleaning apparatus [para. 0062-63, “the FOUP body 20 and the FOUP cover 30 are sequentially transported to the cleaning chamber 600 by the robot 500”]; and
performing a washing operation on the wafer carrier while the wafer carrier is within the wet chamber 600 [para. 0078, “external cleaning fluid spray parts 640-1 of the cleaning chamber 600 are connected to a hot deionized water supply part 604”; para. 0110, “an operation in which the FOUP body 20 and the FOUP cover 30 are cleaned is performed (S4)”; para. 0111-112].
20. Park discloses the method of claim 18, wherein performing the drying operation comprises emitting gas through the first gas nozzle while concurrently applying heat to the wafer carrier [para. 0091]. 

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rebstock (US 20120325273 A1).
1. Rebstock discloses a method of cleaning a wafer carrier that is used for semiconductor fabrication [Abstract; para. 0034-35, “apparatuses for integrated cleaning of objects, such as semiconductor workpiece containers and reticle carriers”], the method comprising:
controlling a transport system to retrieve the wafer carrier from a load port 11 [para. 0046, “In a typical workpiece flow, a object to be cleaned, such as a euv reticle carrier, is loaded 11 to the input loading port 12A, then is transferred 13 by the dirty robot 12B to the cleaning chamber 14”];
autonomously transporting the wafer carrier between the load port and a wet chamber where the wafer carrier is to be washed [para. 0046; para. 0112, “cleaning chamber”; para. 0120, “first chamber”];
controlling introduction of a cleaning liquid to the wafer carrier within the wet chamber as part of a washing operation [para. 0099-0102; para. 0112, “spraying the workpiece with a cleaning liquid”];
after the washing operation [para. 0113, “a decontamination chamber to decontaminate the components after cleaning”], autonomously transporting the wafer carrier between the wet chamber and a dry chamber [para. 0120, “a system for cleaning a workpiece can include a first chamber, wherein the first chamber is operable to clean a workpiece, a second chamber, wherein the second chamber comprises a vacuum ambient to outgassing the workpiece after being cleaned; a robotic mechanism for transferring the workpiece between the first chamber and the second chamber”] where the wafer carrier is to be dried [para. 0113, “decontamination chamber”; para. 0120, “second chamber”]; and
controlling operation of a drying system to remove at least a portion of the cleaning liquid from the wafer carrier within the dry chamber [para. 0114, “IR heaters”; para. 0100, “IR or UV lamps”].
2. Rebstock discloses the method of claim 1, wherein the cleaning liquid comprises deionized water [para. 0096, “DI water”].
3. Rebstock discloses the method of claim 1, wherein controlling introduction of the cleaning liquid comprises controlling pivotal adjustment of a spin chuck supporting the wafer carrier within the wet chamber about an axis of rotation to expose different portions of the wafer carrier to the cleaning liquid [para. 0105, “spin cleaning and drying”].
4. Rebstock discloses the method of claim 1, comprising:
controlling introduction of a gas into the dry chamber to establish a controlled environment that promotes removal of impurities from the wafer carrier introduced as a result of the washing operation [para. 0116-117, “inert purge gas”]. 
5. Rebstock discloses the method of claim 1, wherein controlling operation of the drying system comprises:
controlling pivotal adjustment of a spin chuck supporting the wafer carrier within the dry chamber about an axis of rotation to generate a centrifugal force that removes the portion of the cleaning liquid from the wafer carrier during a drying operation [para. 0105, “spin cleaning and drying”].
6. Rebstock discloses the method of claim 5, wherein controlling operation of the drying system comprises:
activating an infrared lamp arranged adjacent to the spin chuck to emit infrared radiation onto the wafer carrier supported by the spin chuck in the dry chamber during the drying operation [para. 0114, “IR heaters”; para. 0100, “IR or UV lamps”].
8. Rebstock discloses method of claim 1, comprising:
autonomously transporting the wafer carrier between the dry chamber and a discharge port after the portion of the cleaning liquid is removed from the wafer carrier [para. 0041, 0051, 0107]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190247900 A1), as applied to claims 1-4, 8-9, 14, and 18-20 above, and further in view of Hsu et al. (US 20140158172 A1). 
7. Park discloses the method of claim 1,  but fails to explicitly disclose:
wherein autonomously transporting the wafer carrier between the wet chamber and the dry chamber comprises:
autonomously transporting the wafer carrier between the wet chamber and a buffer chamber after completion of the washing operation, and
autonomously transporting the wafer carrier between the buffer chamber and the dry chamber.
However, Hsu discloses a system and method of cleaning FOUP [Abstract], comprising:
[0025] Referring to FIG. 3, analyzing unit 340 within housing 301 is configured to analyze air inside container 312 coming out of cleaning chamber 321, and provide a testing result for each ingredient of possible airborne molecular contamination (AMC) and humidity. As shown from block 204 to block 206 in FIG. 2, after cleaning in cleaning unit 320, each container 312 is moved into the analyzing unit 340, and is subject to testing and monitoring for AMC and humidity inside container 312.
[0027] An AMC/humidity chamber analyzer 344 is used to test and provide a testing result of content of an ingredient of AMC and humidity. Examples of an ingredient include but not limited to acids, amines, HF gas, SO.sub.2, volatile organic compounds (VOC) and relative humidity (RH). For each ingredient, there is a threshold as a predetermined criterion in a set of predetermined specifications. As shown in FIG. 2 (from block 208 to block 210), if a respective result of each ingredient meet the respective predetermined criterion for that ingredient, (i.e., the respective content of each ingredient is not higher than the respective threshold), the container 312 can be released for semiconductor processing in the production. In some embodiments, a processor such as a computer 370 can be connected with the AMC/humidity analyzer 344. The predetermined criterion or specification is stored in processor 370. Processor 370 is configured to compare the testing result against the predetermined criterion or specification, and then provide instructions with respect to container 312. As shown in FIG. 2 (from block 208 to block 212), if a testing result is higher than the respective predetermined threshold, container 312 is moved into vacuum unit 360. Container 312 is released for production only after a testing result is not higher than the respective predetermined threshold, as shown from block 212 to block 206 and block 208 in FIG. 2.

    PNG
    media_image1.png
    610
    816
    media_image1.png
    Greyscale

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of cleaning a FOUP, of Park, to include a step of transferring the FOUP to an analyzing unit (i.e., buffer chamber”) before transferring the FOUP to vacuum treating (i.e. drying chamber), of Hsu, in order to ensure the cleaned FOUP meets a set of predetermined specifications, as taught by Hsu [para. 0027].
15. Modified Park discloses the method of claim 14, wherein autonomously transporting the wafer carrier to the dry chamber within the cleaning apparatus after the washing operation is complete comprises:
autonomously transporting the wafer carrier from the wet chamber 600 to a buffer chamber within the cleaning apparatus after the washing operation is complete [Hsu, para. 0025, 0027]; and
autonomously transporting the wafer carrier from the buffer chamber to the dry chamber [Hsu, para. 0025, 0027].

Claims 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190247900 A1), as applied to claims 1-4, 8-9, 14, and 18-20 above, and further in view of Doleschek et al. (US 20050011540 A1). 
10. Park discloses the method of claim 9, wherein removing the cassette from the pod comprises:
clamping the pod 30 to a spin chuck disposed within the wet chamber 600 using a first clamp 622 [para. 0068].
Park fails to explicitly disclose:
clamping the cassette 20 to the spin chuck using a second clamp different than the first clamp 622.
However, Dolechek discloses a system and method for cleaning boxes used for handling flat media includes a rotor rotatably mounted within an enclosure, with spray nozzles in the enclosure for spraying fluid toward the rotor [Abstract], comprising:
[0028] The rotor assembly 14 includes a retainer mechanism for securing boxes 24 to their respective box holder assemblies 22 during rotation of the rotor assembly 14. The retainer mechanism includes a plurality of retainer plates or bars 32, with one retainer bar 32 aligned over each box holder assembly 22 on the rotor assembly 14. In a preferred embodiment, each retainer bar 32 is substantially C-shaped so that it may engage three sides of a box 24, as illustrated in FIG. 7, thereby constraining the box 24 in three directions during rotation of the rotor assembly 14. [para. 0028].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning chamber for washing the FOUP parts, of Park, to include a C-shaped retainer mechanism, of Dolechek, in order to secure the box portion of the FOUP (e.g., cassette) during a rotating, cleaning process, as taught by Dolechek [para. 0028]. 
11. Modified Park discloses the method of claim 10, comprising:
rotating the spin chuck while the pod and the cassette are clamped to the spin chuck, wherein controlling introduction of a cleaning liquid comprises introducing the cleaning liquid while the spin chuck is rotating [para. 0076, “external cleaning fluid spray parts 640-1 spray the cleaning fluid from positions close to the outer surface of the rotating FOUP body 20 in the direction opposite to the direction in which the FOUP body 20 rotates, cleaning efficiency for the FOUP body 20 can be improved”].
16. Modified Park discloses the method of claim 14, wherein: 
the wafer carrier (FOUP cover 30, FOUP body 20) comprises a pod 30 [para. 0056, “a FOUP cover 30 configured to open or close openings formed at one sides of the FOUP body 20”] and a cassette 20 [para. 0056, “FOUP body 20 in which the semiconductor substrates (not shown) are stored”], and performing the washing operation comprises: 
removing the cassette 20 from the pod 30 [para. 0062, “a gripper 510 of the robot 500 grips the FOUP 10, rotates the FOUP 10 such that the FOUP cover 30 faces downward, and places the FOUP 10 on the standby plate 310, and the locker is unlocked by the locking and unlocking unit provided in the standby part 300 so that the FOUP body 20 and the FOUP cover 30 may be in a separable state”; para. 0063, “FOUP body 20 and the FOUP cover 30 are sequentially transported to the cleaning chamber 600 by the robot 500”];
clamping the pod 30 to a spin chuck disposed within the wet chamber 600 using a first clamp 622 [para. 0068], and 
clamping the cassette 20 to the spin chuck using a second clamp different than the first clamp [Dolechek, para. 0028].
17. Modified Park discloses the method of claim 16, wherein performing the washing operation comprises:
 rotating the spin chuck while the pod and the cassette are clamped to the spin chuck [para. 0074]; and 
introducing a cleaning liquid into the wet chamber while the spin chuck is rotating [para. 0076, “external cleaning fluid spray parts 640-1 spray the cleaning fluid from positions close to the outer surface of the rotating FOUP body 20 in the direction opposite to the direction in which the FOUP body 20 rotates, cleaning efficiency for the FOUP body 20 can be improved”].

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190247900 A1), as applied to claims 1-4, 8-9, 14, and 18-20 above, and further in view of Kim (KR 101330990 B1, English Translation as filed 07/27/2022).
Park discloses that cleaning and drying are both performed in the cleaning chamber 600 [para. 0092] (i.e., the dry chamber is not spaced apart from the wet chamber) and the chamber 600, which holds the wafer carrier during cleaning and drying operations, includes features of both a washing chamber and a drying chamber [Fig. 4].
However, Kim discloses a cleaning unit and drying unit may be separate [para. 0044] or combined to work in conjunction [para. 0046]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined wet and dry cleaning chamber, of Park, to be separate from one another (e.g., a wet chamber and a drying chamber), of Kim, because it is an effective alternative arrangement to a combined wet and dry cleaning chamber, as taught by Kim [para. 0046]. 
Furthermore, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See MPEP § 2144.04. 
12. Modified Park discloses the method of claim 1, wherein controlling operation of the drying system comprises:
applying first gas through a first gas nozzle 650-2 disposed within an outer circumferential wall of a spin chuck disposed within the dry chamber [Park, para. 0082-83; para. 0084, “nozzles…configured to spray CDA”]; and
applying second gas through a second gas nozzle 650-1 disposed outside of the outer circumferential wall of the spin chuck [Park, para. 0084, “external air supply parts 650-1, and have different lengths and different spray angles to be positioned close to the outer surface of the FOUP body 20”].
13. Modified Park discloses the method of claim 12, comprising:
inserting the wafer carrier into the dry chamber such that a cavity of the wafer carrier is disposed over the first gas nozzle 650-2 prior to controlling operation of the drying system [Park, para. 0083, “nternal air supply parts 650-2 configured to spray the CDA onto the inner surface of the FOUP body 20”].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited reference to Nishikata (WO 2004/093147) is cited to show a conventional wafer carrier cleaning system and method [Abstract]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 10:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713